Citation Nr: 0917458	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of left knee 
surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and observers


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty In the U.S. Navy from June 
1965 to June 1968 and from May 1973 to May 1975.  His DD-214 
reflects that he received the Vietnam Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and May 2007 rating decisions of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In November 2008, the Veteran 
testified during a Board personal hearing before the 
undersigned in Muskogee, Oklahoma.  A transcript of that 
hearing is of record.  

In a December 2008 Board decision, it was determined that new 
and material evidence had been received and the previously 
denied claim of service connection for residuals of left knee 
surgery was reopened and remanded for additional evidentiary 
development, to include to obtain a VA orthopedic 
examination.  The requested VA orthopedic examination was 
conducted in February 2009, and the claim has now been 
returned for further appellate consideration.  

In December 2008, the Board denied the Veteran's claim for 
service connection for lung cancer, claimed as due to 
asbestos and/or herbicide exposure.  That claim is final.  
However, in subsequently submitted statements, the Veteran 
has again insisted that service connection is warranted for 
this disorder, claiming that it is of service origin.  He has 
submitted excerpts of medical treatises obtained from the 
internet in support of his claim.  The question of reopening 
a prior final denial of service connection for lung cancer is 
referred to the RO for action as is deemed appropriate.  


FINDING OF FACT

The Veteran underwent left knee surgery during active duty 
service, and he has experienced continuous post-service left 
knee symptoms that have been diagnosed as status post 
arthroscopic removal of torn medial meniscus of the left 
knee.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for status post arthroscopic 
removal of torn medial meniscus of the left knee are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).  Where there is a chronic disease shown as such in 
service or within the presumptive period under § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  This rule does not mean that any manifestations in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 
12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Service Connection for Left Knee Disability

The Veteran contends that current left knee problems are of 
service origin.  Essentially, he asserts in writing and in 
personal hearing testimony that he had left knee surgery 
during service for removal of a growth in 1968 at the Naval 
Hospital in Bremerton, Washington, and that he has 
experienced left knee problems ever since.  

A review of the record shows that the Veteran's original 
claim for service connection for residuals of left knee 
surgery was denied by the RO in April 2005.  The April 2005 
denial was based on the fact that the service treatment 
records (STRs) did not show any complaint or treatment for a 
left knee condition or surgery for the left knee.  That claim 
became final when the Veteran did not timely appeal.  

Subsequently added to the record were VA treatment records 
showing diagnoses of torn medial meniscus and degenerative 
joint disease (DJD) of the left knee.  In addition, the 
Veteran provided testimony at a personal hearing in November 
2008 in which he attested to the fact that he had undergone 
left surgery at Bremerton Naval Hospital in the late 1960s.  
In December 2008, the Board determined that this represented 
new and material evidence and the claim was reopened and 
remanded for additional development.  

The December 2008 Board remand called for the Veteran's left 
knee to be orthopedically examined in order to ascertain the 
nature and etiology of any current left knee disability.  The 
VA examiner was requested to provide an opinion as to whether 
it was at least as likely as not that any currently diagnosed 
left knee disability initially manifested in service, 
manifested within one year from separation of service, or was 
otherwise related to service.  

The requested VA examination was conducted in February 2009.  
The VA examiner stated that the claims file was reviewed.  
The Veteran again reiterated that he had undergone left knee 
surgery in the late 1960s for removal of a left knee growth.  
Ever since that time, he had experienced left knee problems.  
One day, he fell due to his left knee giving away, and he 
reinjured his left knee.  Upon evaluation, the examiner found 
status post arthroscopic removal of torn medial meniscus of 
the left knee with normal examination, and with minimal loss 
of function.  The VA examiner opined that the Veteran's left 
knee condition was less likely as not (less than 50/50 
probability) caused by or a result of military service.  In 
making this determination, the examiner stated that a review 
of the STRs revealed no history of any injury or any 
treatment to the left knee while in service.  Specifically, 
the examiner noted that the discharge examination report of 
April 1975 was completely negative for any knee condition, 
and the lower extremities were reported as normal.  The 
examiner added that there was no mention that the Veteran had 
any surgery during service.  

After a review of all the evidence of record, the Board finds 
that the Veteran underwent left knee surgery during active 
duty service in 1967.  In addition to the Veteran's 
consistent and credible written assertions and personal 
hearing testimony that he underwent left knee surgery in 
service, the STRs reflect the presence of a left knee scar, 
and upon re-enlistment examination in January 1973, the 
Veteran gave a history of having undergone left knee surgery 
on the left knee while on active duty in Bremerton, 
Washington.  Consistent with the Veteran's statements and 
testimony, service personnel records reflect that the Veteran 
was hospitalized at this facility from May 15, 1967, for June 
7, 1967.  The reason for this surgery was not provided on the 
document; however, such evidence, in conjunction with the 
clinical findings of a left knee scar, the history of such 
surgery reported by the Veteran upon reenlistment in January 
1973, and the consistent written statements and personal 
hearing testimony of in-service left knee surgery, the Board 
now finds that the Veteran underwent left knee surgery at the 
time of the May to June 1967 in-service hospitalization.  

The Board further finds that the Veteran has experienced 
continuous post-service left knee symptoms that have been 
diagnosed as status post arthroscopic removal of torn medial 
meniscus of the left knee.  For example, at the November 2008 
personal hearing, the Veteran testified that after the left 
knee surgery in service he experienced knee swelling, 
popping, and looseness and that caused him to fall, and that 
he occasionally wore a knee brace.  In other written 
submissions, the Veteran wrote that the left knee had given 
him problems since the in-service surgery, and that he 
occasionally experiences pain ad discomfort, especially with 
prolonged walking.  At the February 2009 VA examination, the 
Veteran reported that, ever since left knee surgery in the 
late 1960s for removal of a left knee growth, he had 
experienced left knee problems.

Such evidence of continuous post-service symptomatology 
following in-service left knee surgery that resulted in the 
current diagnosis of left knee disability tends to relate the 
Veteran's currently diagnosed status post arthroscopic 
removal of torn medial meniscus of the left knee to the in-
service left knee surgery.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (to establish continuity of 
symptomatology, a veteran must show "(1) that a condition 
was 'noted' during service, (2) evidence of post-service 
continuity of the same symptomatology, and 
(3) medical or lay evidence of a nexus between the present 
disability and the post-service symptomatology"); Horowitz 
v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are 
competent on in-service symptoms and post-service symptoms of 
dizziness, loss of balance, hearing trouble, stumble and 
fall, and tinnitus that later formed the basis of diagnosis 
of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 
496-97 (1997) (continuity of post-service symptoms is "a 
substitute way of showing" in-service incurrence and medical 
nexus). 

The Board notes the purported February 2009 VA examiner's 
opinion that the Veteran's left knee condition was less 
likely as not (less than 50/50 probability) caused by or a 
result of military service; however, because this opinion is 
based on an inaccurate factual history and inaccurate factual 
assumptions, the purported opinion is of no probative value.  
The VA examiner erroneously assumed that a review of the STRs 
revealed no history of any injury or any treatment to the 
left knee while in service, failing to recognize the report 
of 1967 hospitalization during service, the presence of scars 
at the first service separation, the Veteran's 1973 history 
of in-service surgery during the first period of service, and 
the Veteran's February 2009 reporting of history that 
included in-service left knee surgery, and the Veteran's 
reports of essentially continuous post-service left knee 
symptoms.  The Court has held that an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993). 

The competent evidence of record otherwise establishes that 
the Veteran underwent left knee surgery during active duty 
service in 1967, and has experienced continuous post-service 
left knee symptoms that have been diagnosed as status post 
arthroscopic removal of torn medial meniscus of the left 
knee.  For these reasons, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the criteria for 
service connection for status post arthroscopic removal of 
torn medial meniscus of the left knee are met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for status post arthroscopic removal of 
torn medial meniscus of the left knee is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


